Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendments raise new issues that would require further consideration and search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant’s arguments directed to the proposed amendments have been fully considered but are moot because the amendments are not entered as discussed above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712